Citation Nr: 1617168	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher rate of eduction benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989 and April 1994 to October 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reviewed this education case on behalf of the RO in Salt Lake City, Utah.  

The Veteran testified before the undersigned in a May 2015 hearing.  The Veteran's representative was unavailable for the hearing, and the Veteran elected to proceed without the representative.


FINDINGS OF FACT

The Veteran's 2014 response did not include acknowledgement that the election was irrevocable.  


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Chapter 33 Post-9/11 GI Bill program in lieu of benefits under the Chapter 30 Montgomery GI Bill program was not irrevocable.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision restores the Veteran to a position where he may elect the education benefits he desires.  As such, he could not be prejudiced by the outcome and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

The Veteran used all but one month and seven days of his Chapter 30 education benefits.  Then, he qualified for benefits under the Post-9/11 GI Bill, Chapter 33.  He intended to waive the remaining one month and seven days of Chapter 30 benefits and transfer his Chapter 33 benefits to his sons.  See February 2014 statement, Board hearing.  However, the funds could not be waived; they had to be exhausted/used.  Based on the response to a January 2014 notice, the RO transferred the one month and seven day benefit from Chapter 30 to Chapter 33 and then disbursed the funds to the Veteran's sons.  The Veteran contends that the transfer was not his intention and that he was misdirected by a representative of VA from whom he sought advice.  See February 2014 statement, Board hearing.   

An individual entitled to educational assistance under Chapter 33 who is also eligible for educational assistance under another chapter, such as Chapter 30, may not receive assistance under two or more such programs concurrently, but may make an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under their other program or programs.  See 38 U.S.C. § 3322; 38 C.F.R. § 21.9520(c)(1)(i).  An individual makes an irrevocable election by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement including identifying information, statement of election, effective date, and acknowledgment that the election is irrevocable.  38 C.F.R. § 21.9520(c)(2).  

An individual who has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of the provision of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

The Board finds that the Veteran's 2014 election was not irrevocably made.  In response to a January 2014 notice letter, the Veteran returned the letter and completing the statement: "I am relinquishing benefits under the Chapter 30 program to receive benefits under the Post-9/11 GI Bill."  The response included identifying information, the above statement of election, and an effective date of December 31, 2013.  The election form is confusing, and based on the Veteran's statements, he did not intend the outcome that resulted.  More importantly, the response did not include an acknowledgement that the election was irrevocable.  The last paragraph of the letter states that if the Veteran did not respond, VA would process the change, which would be irrevocable.  The Board finds that this irrevocability clause applies to non-response.  However, the letter does not specifically say that a response would be irrevocable.  Without such direction and without a statement acknowledging that his election was irrevocable, the Board finds that the Veteran's election of Chapter 33 benefits in lieu of Chapter 30 benefits was not made in full compliance with 38 C.F.R. § 21.9520(c)(2).

The Board notes that this decision allows the Veteran to revoke his election but does not grant the complete benefits sought.  Instead, he is placed back in the original position prior to his election to receive Chapter 33 benefits.  The Veteran must exhaust the one month and seven days of benefits under Chapter 30 before he can receive additional benefits under Chapter 33.  See 38 C.F.R. § 21.9550(b)(1).  Without doing so, his request will again result in only the one month and seven days being changed to benefits under Chapter 33.  


ORDER

The Veteran did not make an irrevocable election of benefits under Chapter 33 in lieu of Chapter 30; the appeal is allowed to this extent.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


